Mr. Chief Justice Del Toiio
delivered the opinion of the court.
Providencia Gely brought an action of divorce against her husband, Fructuoso Rodríguez, and recovered judgment. A partitioner was appointed to liquidate the community property, but did not act. Rodriguez died and, being sub-*497stitnted by bis beirs, Providencia Grely moved tbe court to order tbe beirs to submit an inventory of tbe property. They did so and Providencia Grely objected to it. A bearing was beld and both parties introduced evidence, whereupon the court rendered judgment sustaining tbe objections as regards two bouses built after tbe dissolution of tbe conjugal partnership, but prior to tbe inventory, and ordering that they be included in tbe inventory, overruling tbe objections in all other respects, without costs. Provi-dencia Gely then took tbe present appeal.
Tbe inventory contains a brief introduction explaining tbe facts of tbe case and then goes on to enumerate as separate property of tbe husband 12 rural properties,'' 2 urban properties, 85 bead of cattle, 8 horses, 2 mares, 2 asses, 1 buggy aild tbe household furniture. It does not fix the value of tbe said properties. It states that tbe husband', acquired them partly by inheritance from bis first wife, Mar nuela Martínez, and partly as community property of bis first marriage, and that tbe said properties bad not been enhanced during tbe second wedlock. As a reduction from tbe separate properties, it states that property No. 11 bad been sold. It then enumerates as community property a rural property and tbe sum of $4,000 deposited with tbe firm of Freiría & Co., pending tbe liquidation of tbe said firm in bankruptcy. Finally tbe inventory states that when tbe husband died there appeared on one of bis properties 11 bead of cattle branded as belonging to another person.
It may be said that in tbe objections it was admitted that the fourteen real properties of the husband were in fact his separate property, but it is contended, that they have considerably increased in value and that the increase is community property. There are also mentioned as community property not included in tbe inventory tbe proceeds of the properties sold, amounting to several thousands of dollars, 80 bead of cattle and tbe household furniture.
We are of tbe opinion that tbe court acted correctly ,in *498overruling' the- objection in relation to the separate- real; property;-
It was:- not alleged that the said properties bad- increased in value-’ by virtue of improvements made by the: labor Of the'-spouses, or at the expense of the community' property; As: the case was presented, it seems that Providencia Gely' maintains that the mere increase in the market value of a separate real property becomes community-' property,. Ttiiit such." is not the case. Even if such increase" could be considered' a betterment, it would not be community' property. Munresa, in volume 9 of his Commentaries on' the Civil- Code, page 598, expresses himself as follows-: “Nothing need' be said of the improvements arising from-nature, or the. lapse of time. Together with the- property, they increase its value to the profit of the owner and do:' not.require indemnity, as they have cost him nothing.”'
The only doubt that we have in this case is concerning. the cattle and the personal property. There is no satisfactory explanation why at the time of the dissolution there existed only the credit of $4,000 subject to the outcome. of a bankruptcy proceeding, as lias been stated, and the eleven head of cattle branded as the property of a person- other than the husband, but we find no accurate data in- the transcript to enable us to render a judgment different, from that of the district court.
The evidence introduced by Providencia Gely tends to show that the properties yielded considerable profits, but it establishes nothing with regard to the expenses and the net profit', that might have existed at the time of the dissolution- of the- community or the making of the inventory.
The evidence introduced by Providencia Gely also tends to show that Rodriguez concealed the cattle that he had, eighty- head, when it was sought to levy an attachment against him in the action for divorce, but it does not establish anything with certainty with regard to the actual ex*499ist'ence of cattle at the time of the' dissolution of the marriage.
We are aware of the difficulties that a woman placed in the position of the plaintiff encounters in investigating and determining property of the kind in question, but we can not give judgment on mere suppositions more or less logical, and must give credit to the action of the trial judge, who was in a better position than we are.
Now* although it may be unnecessary, it seems opportune to state that the judgment of the court in approving the inventory as it did does not settle once and for all time that the only community property of the spouses was that enumerated in the inventory. The inventory is the first step in making the partition and if the interested party finds more property lawfully belonging" to the community and can point it out with certainty, he may move the court to order that such property be included in the common mass' and he then liquidated and distributed in accordance with the facts and the law. Perhaps, although also unnecessary, it’ may be well .to remember that these suits wherein the parties, due to prejudice and rancour, do not yield anything and obstruct any friendly settlement, only lead to ruin. At times it is impossible to reach an exact conclusion. In this case, for example, there are twelve rural properties. It seems that Rodriguez was a rustic. Perhaps he kept no account books. How is it possible to reconstruct such a management of property that covered several years? The same is true of the cattle. There are careful property owners who might present a complete record, but others do not keep the slightest note of their affairs. Good faith; a real desire to live" and let live; a consideration of the facts with a sincere purpose of arriving at the truth and getting as near to justice as possible and then finally arriving at a decision in round numbers, without going too deep into details, are the elements required for a prompt and proper solution of this kind of a problem.
*500By virtue of all of the foregoing the judgment appealed from must be affirmed.